 THE GOODYEAR TIRE &RUBBERCOMPANY563TheGoodyearTire&RubberCompany andInternational Union,United Automobile,Aerospaceand Agricultural ImplementWorkersof America(UAW)The GoodyearTire and RubberCompany a/k/aGoodyearService Stores and International Union,UnitedAutomobile,Aerospace and AgriculturalImplementWorkersof America(UAW), Petitioner.Cases 30-CA-1231 and 30-RC-1247February 18, 1971DECISION, ORDER, AND DIRECTIONBy CHAIRMAN MILLER AND MEMBERS BROWN ANDJENKINSOn August 31, 1970, Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices in violation of the Na-tional Labor Relations Act, as amended, and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. The Trial Examiner fur-ther found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them. Hefurther recommended that the challenged ballot castby employee Hawkins in Case 30-RC-1247 beopened and counted and that an appropriate certifica-tion be issued on the basis of a revised tally. Thereaft-er,Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member pan-el.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and brief, andthe entire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, to the extent consistent with the deci-sion herein.The Trial Examiner found, and we agree, that Re-spondent violated Section 8(a)(1) of the Act by threat-ening its employees with loss of benefits and bythreatening to close its store if the employees chosetheUnion as collective-bargaining representative.Unlike the Trial Examiner, however, we do not findthe evidence sufficient to support a finding thatRespondent's discharge of employee Hawkins violat-ed Section 8(a)(3) and (1) of the Act.The facts show that Hawkins first started workingin Respondent's store as a credit manager trainee onMay 5, 1969. In September 1969, he was transferredto the service department and told that after receivingsome on-the-job training he would be made managerof that department. Thereafter, he was promoted toservice manager in November 1969 1 and given a $25a month raise.As service manager, Hawkins directed the work ofother employees in that department and was respon-sible for proper completion of work orders, receipt,storage, and maintenance of equipment for that areaand the general cleanliness and appearance of thatarea.During the entire time that Hawkins supervised theservice department, he received numerous complaintsfrom Store Manager Prendergast about the appear-ance of the area and the pace at which work was beingperformed there. Hawkins himself conceded that asearly as January or February he had the impressionthat his work was not satisfactory to Prendergast.AroundthemiddleofMarch,Manos,Respondent's assistant district manager, visited thestore.Upon observing that the service area was dirtyand that the tires piled in the service bays made thebays inaccessible for cars,Manos complained toHawkins that the plant was a "filthy" mess. Manosthen discussed Hawkins' service area performancewith Prendergast.After the discussion withManos, Prendergastspoke to Hawkins again about the service area. At thistime they drew up a list of things which needed to bedone. Prendergast assigned additional help to theservice department and told Hawkins he wanted thelisted work completed during the week ending March29.On Monday, March 30, Prendergast noticed thatmuch of the work still had not been accomplished andinformed Hawkins of his dissatisfaction with the rateof progress. On several occasions after that date Pren-dergast continued complaining to Hawkins that thework was not being done or was being performedslowly.Meanwhile, early in March, Hawkins had men-tioned to other employees the idea of union represen-tation. About April 1, Hawkins again raised the mat-ter with the employees and on April 2 he passed out,and obtained signatures on, authorization cards. Onthe night of April 3, Hawkins arranged a meeting athis home so that the employees could meet the unionrepresentative. It is undisputed that employees Hazel-ton, on April 2, and Johnson, on the morning of April4, informed Prendergast of Hawkins' union activities.Unless stated differently all dates are 1970188 NLRB No. 88 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 4, when Hawkins arrived for work he wastold that he was being discharged due to the low salesperformance in the service department, his failure tofinish the work on the list drawn up by Prendergast,and his inability to get along with other employees.The Trial Examiner found the evidence adduced atthe hearing less than persuasive as to Respondent'sdissatisfaction regarding the sales of the service de-partment.No evidence was adduced regardingPrendergast'sstatementtoHawkinsaboutRespondent's alleged irritation over Hawkins' rela-tions with other employees. Although Respondent ad-duced considerable evidence which established itsdissatisfaction with the condition of the service de-partment under Hawkins' direction, the Trial Exam-iner concluded that whatever cause Respondent hadfor dissatisfactionwithHawkins' work, Hawkinswould not have been discharged on April 4 but for hisunion activities.In our view, the General Counsel has not sustainedhis burden of proving discriminatory motivation forHawkins' discharge. Thus, although in October 1969when Hawkins complained to Prendergast about nothaving been promoted, he mentioned getting a unionto represent him and the others, Respondent took noaction against him and indeed promoted him the fol-lowing month. Early in April, when informed by otheremployees that Hawkins was promoting the Union,Respondent engaged in no conduct evidencing hostil-ity toward the Union. Although the Trial Examinerfound that on May 13, the day before the scheduledrepresentation election and nearly a month and a halfafterHawkins's discharge, Respondent made somestatementswhich violated Section 8(a)(1) of the Actand relied on these statements to find animus, we donot find such statements sufficiently probative in thepresent circumstances to establish union animus onRespondent's part at the time of Hawkins' discharge.A determination of discriminatory motivation mustnecessarily be based on an evaluation of all the cir-cumstancessurrounding the conduct alleged to bediscriminatory. In this regard the record herein sup-ports Respondent's contention that during Hawkins'entire tenure as service area manager, his perform-ance left much to be desired. We note especially thefact that after receiving complaints about the state ofthe service area from the assistant district manager,Prendergast gave Hawkins a specific list of items thatmust be done by a given date and assigned him addi-tional employees for that purpose. Not only did Haw-kins fail to have the listed work performed by thespecified date but much of it still remained undone atthe time of his discharge. In all the circumstances wecannot find that the union activity of Hawkins was amotivating factor in his discharge, and conclude thatthe General Counsel has not sustained the burden ofproving that the discharge was unlawful. Accordingly,we shall dismiss the complaint insofar as it alleges aviolation of Section 8(a)(3).As we do not adopt the Trial Examiner's findingthat Hawkins' discharge violated Section 8(a)(3) and(1) of the Act, and as the record shows that on theelection eligibility date Hawkins had been replaced byemployee Morgan, we shall sustain the challenge tothe ballot cast by Hawkins and overrule the challengeto the ballot cast by Morgan.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, TheGoodyear Tire & Rubber Company, Kenosha, Wis-consin, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Threatening employees with loss of existing ben-efits or closure or removal of its store because of theirunion activities.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights to self-organization, to form labor or-ganizations, to join or assist International Union,United Automobile, Aerospace and Agricultural Im-plement Workers of America (UAW), or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, and to engagein any other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its Kenosha, Wisconsin, place of bus-iness copies of the attached notice marked "Appen-dix."2 Copies of said notice, on forms provided by theRegional Director for Region 30, after being dulysigned by Respondent's authorized representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 30, inwriting, within 20 days from the receipt of this Deci-sion, what steps have been taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of theNational LaborRelations Board" shall be changed to read"Posted pursuantto a Judgmentof theUnited StatesCourt of AppealsEnforcing an Order ofthe National LaborRelations Board " THE GOODYEAR TIRE & RUBBER COMPANYIT IS FURTHER ORDERED that the complaint, insofar asitalleges violations of the Act not herein found, be,and it hereby is dismissed.DIRECTIONIt is hereby directed that in Case 30-RC-1247 theRegional Director for Region 30 shall, pursuant to theBoard's Rules and Regulations, within 10 days fromthe date of this Direction, open and count the ballotof employee Bruce Morgan and thereafter prepareand cause to be served upon the parties a revised tallyof ballots, including therein the count of Morgan'schallenged ballot, and issue an appropriate certifica-tion.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTthreaten our employees with lossof existing benefits or possible removal or closureof our store because of their union activities.WE WILL NOTin any like or related mannerinterfere with, restrain,or coerce our employeesin the exercise of their rights to self-organization,to form labor organizations,to join or assistInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement WorkersofAmerica(UAW), or anyother labororganization,to bargain through representativesof their own choosing, and to engage in otherconcerted activities for the purposes of collectivebargaining or other mutual aid or protection, orto refrain from any or all such activities.THE GOODYEARTIRE & RUBBERCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or565compliance with its provisions may be directed to theBoard's Office, 2nd Floor, Commerce Building, 744North 4th Street,Milwaukee,Wisconsin 53203,Telephone 414-272-3861.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner: In Case 30-CA-1231, pursuant to a charge filed on April 8, 1970, andamended on May 12, 1970, by International Union, UnitedAutomobile, Aerospace and Agricultural Implement Work-ers of America (UAW), hereinafter referred to as the Union,a complaint issued on May 13, 1970, alleging that on April4,1970,Respondent discriminatorily dischargedGaryHawkins in violation of Section 8(a)(3) and (1) of the Act.In its answer Respondent denied the commission of anyunfair labor practices.In Case 30-RC-1247, pursuant to a petition filed April 8,1970, by the Petitioner, the parties entered into a Stipulationfor Certification Upon Consent Election, and an electionwas conducted on May 14, 1970, among the employees inthe stipulated unit. The election resulted in a vote of 4 forthe Union, 4 against, and 2 challenged ballots. On June 1,1970, the Regional Director for Region 30 issued his reporton challenged ballots, order consolidating cases and direct-ing hearing on challenged ballots. As the 2 challenged bal-lots were cast by Gary Hawkins, the alleged discriminateein Case 30-CA-1231, and Bruce Morgan, the alleged re-placement for Hawkins, the Regional Director found thatresolution of the challenges was dependent upon resolutionof the issues raised by the complaint and ordered the repre-sentation proceeding consolidated with the complaint forpurposes of hearing on the challenged ballots.The consolidatedheanng was held before me in Kenosha,Wisconsin, on June 30, 1970. At the outset of the hearingthe General Counsel moved to amend the complaint to addallegations of violations of Section 8(a)(1) of the Act, basedon statements to employees made after the charges werefiled.The motion was granted over the opposition of Re-spondent.' At the close of the hearing oral argument washeard from Respondent, and the parties were given leave tofile briefs which have been received from the General Coun-sel.FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTRespondent, an Ohio corporation with its principal of-fices located at Akron, Ohio, is engaged in the retail sale andservice of merchandise through outlets located throughoutthe United States, including an outlet located at Kenosha,Wisconsin, which is the only outlet involved in this proceed-1N L R B v Fant Milling Co,360 U S 301,NLRB v Kohler Company,220 F 2d 3 (C A 7) AlthoughRespondent's counsel had no actual notice ofthe General Counsel's intent to seek amendment of the complaint until theevening before the hearing, the information upon which the amendment wasbased did not come to the General Counsel's attention until several daysbefore the hearing, and a notice of intent to amend the complaint was mailedto Respondent's counsel promptly thereafter. During the course of the hear-ing Respondent's counsel was twice informed that I would entertain a requestfor a continuance if necessary for Respondent to investigate and prepare tomeet the allegationsadded by theamendment However, Respondent's coun-sel indicated that he chose to stand on the position that the amendment wasimproper, and no continuance was requested 566DECISIONSOF NATIONALLABOR RELATIONS BOARDing. During the 12-month period preceding issuance of thecomplaint, Respondent's Kenosha outlet received merchan-dise from points outside the State of Wisconsin valued inexcess of $50,000, and sold goods and services valued inexcess of $500,000. I find that Respondent is an employerengaged in commerce within the meaning of the Act andthat assertion of jurisdiction herein is warranted.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofthe Act.IIITHEALLEGED UNFAIR LABOR PRACTICESA.The Discharge of Gary Hawkins1.The employment and work of HawkinsOn May 5, 1969, Gary Hawkins started to work atRespondent's Kenosha service store as a credit managertrainee,and he continued to work in that capacity untilapproximately September 1, 1969, when he was transferredto the service department .2 At the time of his transfer he wastold that he would be made service manager after receivingtraining on the job.' On November 1, 1969, Hawkins wasmade service manager and received a raise from $525 to$550 a month.As servicemanagger,Hawkins directed the work of theother employees in the service department, and was respon-sible for the proper completion of work orders, for the re-ceipt and proper storage of incoming merchandise, for themaintenance of equipment in the service area, and for thecleanlinessand appearance of the service area.During the period that he was service manager, Hawkinsreceived no written reprimands but from time to time StoreManager Prendergast complained to him orally about hiswork.Prendergast told him that the appearance of theservice area could be improved, thatsalescould be pickedup, and that the employees could do their work faster.In mid-March 1970, Assistant District Manager Manosvisited the Kenosha store and observed the condition of theservice department. He noted that the service area was dirtyand that tires were piled in the service bays making theminaccessible for cars. Manos asked Hawkins why the tireswere in the bays. Hawkins replied that there was no roomfor them in the warehouse and that Prendergast had toldhim to put them in the bays. Manos then commented thatthe place was a filthy mess, and Hawkins agreed. Manosinspected the warehouse and then spoke with Prendergast.He mentioned the dirty condition of the service area, thetires in the bays, and his observation that there was roomfor them in the warehouse. Manos discussed Hawkins' per-formance and the sales of service at the store.During the week before Easter, March 29, 1970, Prender-t ast and Hawkins drew up a list of things which needed toe done in the service department. During the week follow-ing Easter, Prendergast assigned some additional help to theservice department, and told Hawkins that he wanted thework on the list completed at that time.2Unless otherwise indicated, the findings which follow are based on theuncontradicted testimony of the witnesses who appeared before me3The service manager position is not supervisory and was included in thebargaining unit stipulated to be appropriate in the representation caseHawkins conceded that he formed the impression that his work was notsatisfactory to Prendergast as early as January or February, 19702.The union activities at the storeIn early October 1969, Hawkins went to Prendergast tocomplain that he had been in the service department formore than 30 days without becoming service manager andthat he was not receiving training from the incumbent serv-icemanager. At thattime,Hawkins told Prendergast that,if things didn't change, he would see if he could get a unionto represent him and the other service department employ-ees. Prendergast became angry and told Hawkins that hedid not like threats.In early March, Hawkins asked several other employeeswhat they thought about having a union represent them asbargaining agent. These conversations took place at variouslocations in the store and service area. Hawkins did nothingfurther until around April 1 when he again raised the ques-tion with several employees. As a result of these conversa-tions,Hawkins contacted Union Representative Ball onApril 1 and arranged to meet with him that night.Ball gaveHawkins blank authorization cards, and on the next day,April 2, Hawkins took them to the store where he obtainedsignatures from three other employees at various locationsaround the store andservice area.On the following day,April 3, an additional employee signed a card at the store.That night Hawkins helda meetingat his home, so that theemployees could talk with Union Representative Ball. Fouremployees attended, one of whom signed a card at thattime.Hawkins gave all the cards, including one he hadsigned, to Ball at that time.Two employees spoke with Store Manager Prendergastabout Hawkins' union activities. On April 2, Alvin Hazeltontold Prendergast that Hawkins was trying to organize aunion. Prendergast told him not to worry about it and to goabout his work. Hazelton told Prendergast that he didn'twant any part of a union. On the morning of April 4, DanielJohnson, who was then employed asa credit sales managertrainee at the Kenosha store, spoke to Prendergast as Pren-dergast arrived at the store, and told him that Hawkins andthe boys in the back of the store had a unionmeeting.Prendergast replied that it was all right, and he was goingto fire Hawkins that day "anyhow."3.The discharge of HawkinsAs set forth above, Prendergast and Hawkins worked upa list of things to be done in the service department duringtheweek beginning March 29. On Monday, March 36,Prendergast complained to Hawkins that the work was notcompleted and indicated that he was not satisfied with whathad been done. According to Prendergast, he believed hespoke to Hawkins again about the work on the list 2 dayslater on Wednesday, April 1, although not at length. Al-though Hawkins did not recall that Prendergast spoke tohim about it on that day, he conceded that Prendergastspoke to him about it several times that week before April4.Late in the afternoon on Friday, April 3, Prendergastcalled Hawkins into his office and again spoke to him aboutthe work in the service department. Prendergast told himthat the work was not being done or was being done slowly,and thatsaleswere down. Prendergast mentioned that theyhad talked about the possibility of givingraisesto the serv-ice department employees, but that he felt that he could notdo that, pointing out that he had checked records from theprevious year when there were fewer employees workingthere although the condition of the service department wasbetter. Prendergast told him that the condition of the servicedepartmentand its saleshad to be improved. Prendergasttold him that some of the things on the fist had still not been THE GOODYEAR TIRE &RUBBERCOMPANYdone and that the department was in general chaos. Theconversation ended without any mention of Hawkins' fu-ture pprospects as an employee. However, Prendergast testi-fied that he intended to continue and discharge Hawkins atthat time but that they were interrupted by customers in thestore.On the following morning, April 4, when Hawkins arrivedat work, Prendergast called him into his office and told himthat he was going to be terminated due to the poor salesperformance of the service department, his failure to finishthe work on the list they had drawn up, and his inability toget along with other employees. Prendergast told him he didnot have to finish working that day but that he would bepaid for it. Hawkins asked if Prendergast would put thereasons for his discharge in writing, and Prendergast gavehim a letter later that day. Prendergast had never saidanything to him previously about his inability to get alongwith other employees.Prendergast testified that the prime reason for Hawkins'discharge was the sloppiness of the service department andHawkins' failure to complete the work on the list Prender-gast gave him before Easter.The letter which Prendergast gave Hawkins on April 4contained the following:The following is written per your verbal request. OnApril 4, 1970 in my office your employment with theGoodyear Tire and Rubber Co. was terminated. I in-dicated at that time that you would receive ay throughSaturday, April 4, 1970 and that you wouldpreceive twoweeks vacation pay. The appropriate documents havebeen initiated by me and your final payment shouldreach you in ten (10) days to three (3) weeks.The reasons for your dismissal are, I'm quite sure, ob-vious to you. In the past five (5) months we have hadseveral discussions in my office and other areas of thestore regarding the performance of the service depart-ment and your personal efforts as my Service Manager.You seemed quite aware of what had to be done, butdid not have the capabilities to get them handled. Theperfect example is: The week prior to Easter you gaveme a long listof work that you knew had to be doneto improve the condition of the service department andthe storagearea in anacceptablemanner.From yourlist I prepared a step by step program of sixteen (16)steps. (Some requiring 2-3 hours work others only 15-20minutes work.) 'I gave you the list prior to Easter andscheduled considerable additional manpower to get the'Alob" done. You said the work would be handled!owever, as of Saturday morning, April 4, 1970, overa full week from when you were given the job list,action had been done on only two steps per my surveyof the service department and storage area prior toyour arrival at work Saturday, April 4, 1970.In addition to your failure to handle your responsibili-ties as Service Manager you, through words and actiondeveloped considerable animosity between yourselfand the other employees of the store. Further, I'm sureyou must agree that you were given considerable op-portunity and warnings to get your job "handled."The above is not written to embarrass or censure you,but was written per your request.C. E. Prendergast, Jr.StoreManager5674.Concluding findings as to Hawkins' dischargeThe General Counsel contends that Hawkins' dischargewas caused by his union activities and that thereasonsadvanced by Respondent were pretexts designed to hide thetrue reasons for his discharge. Respondent contends thatHawkins was a poor employee who was discharged forcause and who realizing his own failures on the job involvedhimself in realizing his own failures on the job involvedhimself in union activity for protection against the eventualconsequences of his poor work performance.There is no question that Prendergast became aware ofHawkins' union activities on April 2, before his discharge.Hawkins contacted the Union only a few days before hisdischarge, obtainedsignaturesfrom several other employ-ees, and held a union meeting at his home on the nightbefore his discharge. Although Respondent said or did littleotherwise to indicate animus against the Union, when therepresentation election approached Respondent activelysought to persuade the employees to reject the Union, and,as set forth below, exceeded lawful bounds campaigningagainst the Union. Despite dissatisfaction with Hawkinswork which Prendergast communicated to Hawkins over aconsiderable period of time, Prendergast never warnedHawkins that failure to improve would result in his dis-charge. Hawkins was discharged on a Saturdaymorning atthe start of the workday and was paid for that day withoutbeing required to work.Among the reasons advanced by Prendergast for Haw-kins' discharge was his inability to get along with otheremployees in the department. The latter reason was repeat-ed iPrendergast's fetter which states that in addition o hisfailure to handle his responsibilities Hawkins "throughwords and action developed considerable animosity be-tween yourself and the other employees of the store." Haw-kins testified, without contradiction, that Prendergast hadnever before spoken to him about his relations with otheremployees at the store, and no indication was given him asto Prendergast's basis for this complaint.The General Counsel contends that, under the circum-stances, an inference is warranted that the words and actionof Hawkinscreatinganimosity to which Prendergast re-ferred were Hawkins' union activities, which led Hazeltonto report them to Prendergast accompanied by his state-ment that he didnot want any part of a union. I agree. Theinclusionof this reason among those advanced for Hawkins'discharge along with the evidence summarized above as tothe timing of the discharge, Respondent's knowledge ofHawkins' union activities and Respondent's hostility to or-ganization,establisheda prima faciecase supporting thecomplaint, and it was incumbent upon Respondent to comeforward with evidence to explain otherwise the dischargeand, in particular, the reference to Hawkins' inability to getalong with other employees.5 While Respondent adducedpersuasiveevidence as to its dissatisfaction with the condi-tion of the service department under Hawkins' directionand less persuasive evidence as to the poor sales of thedepartment,6 it introduced no evidence whatsoever as to the5Heck's Inc,156 NLRB 760, 762, enfdas modified386 F 2d 317 (C A.4)6AlthoughHawkins testified that Prendergast had raised the sales per-formance of the service department with him in the past, on the record beforeme it is impossible to conclude that Hawkins bore responsibility for the salesvolume of thedepartment Prendergast'sdescription of Hawkins'dutiesomits anymention of sales responsibility,and it appears that the business ofthesalesdepartment is principally generated by the activities ofRespondent's salesmen and its efforts through advertising to bring customersContinued 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDadditional reason for Hawkins'discharge advanced for thefirst time on the morning of the discharge.In these circum-stances,the inference to be drawn from that reason standsunrebutted.Moreover,the assertion of that reason cannotbe disregarded as mere surplusage.The other reasons ad-vanced for Hawkins'discharge had existed for some time,but had not led Respondent to discharge him previously.Although Prendergast spoke to Hawkins several times dur-ing the week of March 29 about the performance of thework on the list, he did not tell Hawkins that his job was injeopardy. Prendergast felt impelled to refer to Hawkins'inability to get along with other employees both orally andin the letter he prepared at Hawkins'request.In sum,I conclude that whatever cause for dissatisfactionwith Hawkins'work Respondent entertained,but for Haw-kins' union activities he would not have been discharged onApril 4.To be sure,an employer need not endlessly endurean employee with whom it is dissatisfied,but having tolerat-ed him and sought to work with him, it may not decide thatits patience is at an end because he has sought union repre-sentation?Accordingly,I conclude that Hawkins'discharge violatedSection 8(a)(3) and(1) of the Act.'B.The Alleged Violations of Section 8(a)(1)As set forth above, following Hawkins' discharge a repre-sentation petition was filed by the Union, and an electionwas scheduled for May 14, 1970. On the day before theelection, James Craig, a representative of Respondent's per-sonnel department at Akron, came to the Kenosha storeand spoke to employees in groups of two or three at a timein Prendergast's office, where they were asked to go byPrendergast .9 Among the employees who attended one ofthesemeetings was Edwin Seefeldt. He testified, withoutcontradiction, that Craig said that he could not see that anyof the employees were going to receive any benefits bybecoming unionized, and that they stood a good chance oflosing- their existing benefits. Craig said that to his knowl-edgeespondent's stores which were organized had far lessbenefits than those which were not, and that if the employ-ees went union and they could not settle a contract, theywould either close the store or move it.The amendment to the complaint alleges that these state-ments interfered with, restrained, and coerced employees inthe exercise of their Section 7 rights by (a) threatening em-ployees with loss of existing benefits if the Union won theelection, (b) informing employees that any collective bar-gaining would be futile since only Respondent would decidewhat wages would be, and (c) threatening to close or movethe store if the Union won the election. I find no supportfor (b) in the evidence. However, the remaining allegationsare supported. Thus, by asserting that the employees had agood chance of losing their existing benefits and that organ-ized stores had less benefits than those which were unor-ganized, Craig did more than raise a mere possibility thatto the storeAlthough figures were introduced to show declining monthlysales during the penod that Hawkins was service department manager, nofigures were introduced to indicate how the sales of the department dunngthat period compared to those during corresponding months under othermanagers7 In concluding that Hawkins' discharge was caused by his union activities,I have considered and rejected Respondent's contention that Prendergast'sresponsesto Hazeltonand Johnson when they informed him of Hawkins'union activities negateany inference of discrimination that might otherwisebe drawn9Nachman Corporation v. N L R B,337 F 2d 421 (C A 7).9 Craig also visited the store and spoke to employees about a weekearlierbargaining would result in a decrease in benefits and con-veyed to the employees that it was likely that Respondentwould not agree to any contract for an organized storewhich provided all the benefits they were then receiving. Noreason was advanced to explain why this was likely otherthan that this was a likely consequence of obtaining unionrepresentation. Craig's statement threatened further that ifno agreement was reached the employees were faced withloss of employment by the likelihood that Respondentwould move or close the store, despite the fact that Respon-dent had been willing fo operate the store without a contractas long asthey were unrepresented. The necessary inferenceto be drawn by the employees was that Respondent wouldnot offer the Union contract terms providing for benefitsequalling their present benefits, that as a consequence eitherthey would have to accept a decrease in their benefits or thatno agreement would be reached, and that in the latter eventthe store would therefore be closed or moved, all simplybecause they might choose union representation and seek acollective-bargaining agreement.While these threats werein a sensein the alternative, theywere nonetheless threats. To be sure nothing requires anemployer to agree to any particular terms in a contract orto agree to any contract if it bargains in good faith to animpasse. But the assertion that employees are likely to losetheir benefits or their source of employment made beforeany bargaining has occurred and in the absence of anyreason for these alternative consequences other than a votein favor of union representation can only be construed asa threat of reprisal if the employees chose to be rep-resented.10Accordingly, I find that by these statements of Craig,Respondent violated Section 8(a)(1) of the Act.C.The Challenged BallotsThere were two challenged ballots in the representationelection.One was that of Gary Hawkins whom I have foundabove was discriminatonly discharged on A ril 4.In viewof that finding and the recommended order oTreinstatementbelow,I find that Hawkins was eligible to vote in the elec-tion and that his ballot should be opened and counted.The other challenged ballot was that of Bruce Morgan.Morgan replaced Hawkins as service department managerand was not previously employed in the bargaining unit.Although I am persuaded that Morgan became service man-ager before the eligibility date for the election,"as a re-placement for Hawkins Morgan was ineligible to vote.12Accordingly, I will recommend that the challenge toMorgan's ballot be sustained.IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's oper-ations descnbed in section I, above, have a close, intimate,10N L R B v Gissel Packing Co, Inc,395 U.S. 575, 618.11Morgan's name was not on the list furnished the Board by Respondentin compliance with theExcelsiorrule, and employeeSeefeldt testified thatMorgan did not become service departmentmanager untilMay 1, after theApril 25 eligibility dateHowever, Prendergast testified that although Mor-gan had been advised he would become servicemanager startingMay 1, hetransferredMorgan to that position on April 24, whenPrendergast wassuddenly called away from the store because of an emergency AsPrendergast's recollection in this regard is more likely to be accurate thanSeefeldt's, I find that Morgan became service department manager on April2412Lock Joint Tube Company,127 NLRB 1146, 1153 THE GOODYEAR TIRE &RUBBERCOMPANYand substantial relationship to trade, traffic, and commerceamong the several Statesand tend to lead to labor disputesburdening and obstructingcommerceand the free flow ofcommerce.V THE REMEDYHaving found that Respondent violated Section 8(a)(1)and (3)of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.As I have found that Respondent discriminatorily dis-charged Gary Hawkins onApril 4,1970, I shall recommendthat Respondent be ordered to offer him immediate and fullreinstatement to his former job or,if that jobno longerexists,to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges, and tomake him whole for any loss of earnings he may have suf-fered by reason of the discrimination against him by pay-ment to him of the amount he normally would have earnedas wages from the date of his discharge to the date of anoffer of reinstatement,less net earnings,to which shall be569added interest at the rate of 6 percent per annum, in accord-ance with the formula set forth inF.W. Woolworth Compa-ny,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716.Upon the basis of the above findings of fact and the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.The Goodyear Tire & Rubber Company is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW) isa labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminatorily discharging Gary Hawkins andthreatening employees with loss of benefits and closure orremoval of its store, Respondent has engaged in, and isengaging in, unfair labor practices affecting commercewithin the meaning of Sections 8(a)(1) and (3) and 2(6) and(7) of the Act.[Recommended Order omitted from publication.]